DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0025125 (Brabee). 

Regarding claim 1, Brabee teaches a method for reducing wear of an energy storage device in an energy storage system connected to a load, the energy storage system comprising at least two energy storage devices (Fig. 2-5 shows a multi-battery system connected to a vehicle load 160 wherein the multi-battery system comprising batteries 100a-c) [0044-0049, 0068-0070], the method comprising: 
- connecting the energy storage system to an electrical energy source (Fig. 2-5 shows batteries 100a-c are connected to power source ie. alternator 35 and vehicle system battery 95) [0041, 0059-0060],
 - electrically powering the load via the energy storage system by connecting at least one of the energy storage devices to transfer electrical energy from the electrical energy source to the load (alternator 35 powers the batteries 100a-c and then connecting at least one of the batteries 100a-c to transfer electrical energy from the battery 100 to the load 160 based on switches 210a-c being open and close to connect and send power to the load) [0060-0062, 0064-0067], and disconnecting at least one other energy storage device to not transfer any electrical energy from the electrical energy source to the load (disconnected at least one other battery 100 to not transfer any electrical energy from the electrical energy source ie. alternator 35 to the load 160) [0060, 0063-0068].

Regarding claim 2, Brabee teaches comprising: - alternately connecting and disconnecting the at least two energy storage devices (batteries 100a-c are alternately connected and disconnected using switches 210a-c) [0065-0066].

Regarding claim 3, Brabee teaches wherein the energy storage system comprises a plurality of energy storage devices, the plurality being more than two (batteries 100a-c shows a plurality of energy storage devices, the plurality being more than two) [0060, 0066], and
 the method comprises: - connecting the energy storage device which has been disconnected the longest time (connecting the battery which has been disconnected for the time it has been charged) [0061-0068].

Regarding claim 4, Brabee teaches, comprising: - cycling the energy storage devices in the energy storage system in such a way that over time, each energy storage device is connected for transferring electrical energy from the electrical energy source to the load roughly the same amount of time (cycling the batteries 100a-c in the battery system so that over time each battery is connected for transferring electrical energy from energy source ie. alternator 35 and battery 95 to the load 160 roughly the same amount of time) [0061-0067].

Regarding claim 5, Brabee teaches comprising: - remembering which energy storage device that was previously connected for transferring electrical energy from the electrical energy source to the load, upon a subsequent step of electrically powering the load via the electrical energy storage system, connecting another energy storage device for transferring electrical energy from the electrical energy source to the load than the energy storage device previously used (storing information regarding the battery which was previously connected for transferring electrical energy from the energy source ie. alternator 35, battery 95 to load 160, upon subsequent step of electrically powering the load 160 via battery system connecting another battery for transferring electrical energy from the electrical source ie. alternator 35 and battery 95 to the load 160 than the battery which was previously used) [0012, 0061, 0063-0068, 0071-0073].

Regarding claim 6, Brabee teaches wherein during electrically powering the load, only one energy storage device of the energy storage system is connected for transferring electrical energy from the electrical energy source to the load, and any other energy storage devices of the energy storage system is disconnected and is not transferring any electrical energy from the electrical energy source to the load (at least one of the battery 100 a-c is connected to the load 160 to transfer electrical energy from the energy source ie. alternator 35 and battery 95 to the load 160 is not charging since it is discharging at that time any other batteries are in the charging state thereby disconnected and not transferring energy to the load 160) [0039, 0052, 0059-0063].

Regarding claim 7, Brabee teaches wherein the at least one energy storage device connected for transferring electrical energy from the electrical energy source to the load is not charging (at least one of the battery 100 a-c is connected to the load 160 to transfer electrical energy from the energy source ie. alternator 35 and battery 95 to the load 160 is not charging since it is discharging at that time) [0039, 0059].

Regarding claim 8, Brabee teaches a switching arrangement for reducing wear of an energy storage device in an energy storage system connectable to an electrical energy source and to a load, the energy storage system comprising at least two energy storage devices (Fig. 2-5 shows a multi-battery system connected to a vehicle load 160 wherein the multi-battery system comprising batteries 100a-c) [0044-0049, 0068-0070], the switching arrangement being configured to electrically connect and disconnect each of the energy storage devices to the electrical energy source and/or the load (switches 210 is a switching arrangement being configured to electrically connect and disconnect each of the batteries 100a-c to the energy source ie. alternator 35 and battery 95 and/or the load 160) [0053, 0059-0062], wherein the switching arrangement is configured to electrically power the load via the energy storage system in such a way that at least one energy storage device is connected for transferring electrical energy from the electrical energy source to the load (alternator 35 powers the batteries 100a-c and then connecting at least one of the batteries 100a-c to transfer electrical energy from the battery 100 to the load 160 based on switches 210a-c being open and close to connect and send power to the load) [0060-0062, 0064-0067], and at least one other energy storage device is disconnected and is not transferring any electrical energy (disconnected at least one other battery 100 to not transfer any electrical energy from the electrical energy source ie. alternator 35 to the load 160) [0060, 0063-0068].


Regarding claim 9, Brabee teaches being configured to alternately connect and disconnect the at least two energy storage devices (batteries 100a-c are alternately connected and disconnected using switches 210a-c) [0065-0066].

Regarding claim 10, Brabee teaches wherein, the energy storage system comprises a plurality of energy storage devices, the plurality being more than two (batteries 100a-c shows a plurality of energy storage devices, the plurality being more than two) [0060, 0066], and wherein the switching arrangement is configured to connect the energy storage device which has been disconnected the longest time (connecting the battery which has been disconnected for the time it has been charged) [0061-0068].

Regarding claim 11, Brabee teaches being configured to cycle the energy storage devices in the energy storage system in such a way that over time, each energy storage device is connected for transferring electrical energy from the electrical energy source to the load roughly the same amount of time (cycling the batteries 100a-c in the battery system so that over time each battery is connected for transferring electrical energy from energy source ie. alternator 35 and battery 95 to the load 160 roughly the same amount of time) [0061-0067].


Regarding claim 12, Brabee teaches being configured to remember which energy storage device that was previously connected for transferring electrical energy from the energy source to the load, and upon a subsequent action of electrically powering the load via the electrical energy storage system, to connect another energy storage device to transfer electrical energy from the energy source to the load than the energy storage device previously used (storing information regarding the battery which was previously connected for transferring electrical energy from the energy source ie. alternator 35, battery 95 to load 160, upon subsequent step of electrically powering the load 160 via battery system connecting another battery for transferring electrical energy from the electrical source ie. alternator 35 and battery 95 to the load 160 than the battery which was previously used) [0012, 0061, 0063-0068, 0071-0073].


Regarding claim 13, Brabee teaches being configured to enable only one energy storage device of the energy storage system to be connected for transferring electrical energy from the electrical energy source to the load, and any other energy storage devices of the energy storage system to be disconnected and thus not transferring any electrical energy from the electrical energy source to the load  (at least one of the battery 100 a-c is connected to the load 160 to transfer electrical energy from the energy source ie. alternator 35 and battery 95 to the load 160 is not charging since it is discharging at that time any other batteries are in the charging state thereby disconnected and not transferring energy to the load 160) [0039, 0052, 0059-0063].

Regarding claim 14, Brabee teaches a power conditioning arrangement comprising: - an energy storage system connectable to an electrical energy source and to a load, the energy storage system comprising at least two energy storage devices, and - a switching arrangement according to claim 8 (power conditioning arrangement comprising batteries 100a-c connectable to energy source alternator 35 and battery 95  and to load 160, the energy storage system comprising at least two energy storage devices 100 a-c) [0054, 0057-0060, 0065].

Regarding claim 15, Brabee teaches an electric vehicle comprising switching arrangement according to claim 8 [0042].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836